Case 1:18-cv-10752-ALC Document 25 Filed 03/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JRSK, Inc.,

Plaintiff,
Vv. Civil Action No.: 18 Civ. 10752

Prized Ventures Ltd. and Monos Travel Ltd.,

Defendants.

 

 

STIPULATION AND ORDER OF DISMISSAL
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for all parties, and

ORDERED by the Court, that

1. Plaintiff, JIRSK, Inc. hereby dismisses the Complaint without prejudice under Rule .
41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and

2. Defendant Monos Travel Ltd. hereby dismisses its Counterclaims without prejudice
under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

3. Each Party will bear its own costs, attorneys’ fees and expenses.

Dated: New York, New York FROSS ZELNICK LE {AN & ZISSU, P.C.
March 8, 2019 ee 7
By: ——ZJ

Richard Lehv (rlehv@fzlz.com)
Leo Kittay (Ikittay@fzlz.com)
4 Times Square, 17 Floor
New York, New York 10036
Tel: (212) 813-5900

Attorneys for Plaintiff

{F2955775.1 }
Case 1:18-cv-10752-ALC Document 25 Filed 03/08/19 Page 2 of 2

Dated: Morristown, New Jersey MCGEARY CUKOR LLC
March 8, 2019
By:_/s Michael Cukor
Michael Cukor (mcukor@mcegearycukor.com)

7 Dumont Pl
Morristown, NJ 07960
Tel: (973) 339-7367
Attorneys for Defendants

SO ORDERED:

 

Andrew L. Carter, Jr., U.S.D.J

{F2955775.1 }
